The record discloses that this appellant was tried and convicted in the recorder's court of the city of Birmingham for a violation of the prohibition ordinances of the city. She appealed to the circuit court of Jefferson county, demanded a jury trial, and was there tried upon a complaint filed by the attorneys for the city. The jury returned a verdict of guilty as charged in the complaint, and judgment was pronounced accordingly.
From the judgment in the circuit court this appeal was taken, and the cause was here submitted on November 28, 1922, on motion to affirm the judgment of the court below for want of assignment of errors.
No errors having been assigned as required by law, the motion is granted, and the judgment of the circuit court in affirmed. Hellner v. City of Montgomery, 16 Ala. App. 366, 77 So. 978; Crowder v. City of Montgomery, 16 Ala. App. 686, 81 So. 134; Dreyfus v. City of Montgomery, 4 Ala. App. 270, 58 So. 730.
Moreover, there is no bill of exceptions, and the time for filing same has expired; *Page 71 
the appeal therefore being upon the record proper. As no error appears thereon, the judgment appealed from for that reason also should be affirmed.
Affirmed.